Citation Nr: 1456187	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disability (previously claimed as glaucoma).

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to April 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Indianapolis, Indiana VARO.

In April 2007, the Board denied the Veteran's claim of service connection for glaucoma.  Thereafter, he submitted a claim to reopen a claim for residuals of an eye injury.  The Agency of Original Jurisdiction (AOJ) adjudicated the appeal as an original claim for service connection after the Veteran indicated the present appeal was distinct from his prior claim of service connection for glaucoma.  However, as discussed further below, both claims arise from the same factual circumstances.  Furthermore, the record does not contain any diagnoses for eye disabilities other than glaucoma.  Therefore, the Board finds that the present claim is not a new claim based on distinctly diagnosed diseases or injuries.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Thus, regardless of the AOJ's adjudication of the matter on the merits, the Board must determine whether new and material evidence has been received to reopen the previously denied claim of service connection for an eye disability; the issues on appeal have been amended accordingly.  

The April 2007 Board decision also denied service connection for PTSD.  In his claim to reopen, the Veteran specified that he was seeking to reopen a claim of service connection for PTSD.  The record now includes notations of other psychiatric diagnoses.  Considering the Veteran's specific arguments seeking service connection for PTSD, that the claim of service connection for PTSD requires reopening before it can be considered de novo, and that the Veteran filed (and the AOJ has considered) a separate claim seeking service connection for psychiatric disabilities other than PTSD, such diagnoses are not for consideration herein.  

The issues of service connection for an eye disability and PTSD on de novo review are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An April 2007 Board decision denied the Veteran service connection for an eye disability (previously claimed as glaucoma) based essentially on a finding that there was no evidence showing a chronic eye disability or an eye injury was incurred during his active service.

2.  Evidence received since the April 2007 Board decision includes new lay statements corroborating reports of an eye injury sustained during service; relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disability; and raises a reasonable possibility of substantiating such claim.

3.  An April 2007 Board decision denied the Veteran service connection for PTSD based essentially on findings that there was no evidence of a current diagnosis of PTSD and nothing of record corroborated the Veteran's reported stressors (based on personal assault) during service.

4.  Evidence received since the April 2007 Board decision includes a new lay statement that corroborates the Veteran's reported stressor in service and suggests subsequent behavioral changes (to include substance abuse), and medical opinions which suggest the Veteran's PTSD may be related to such stressor; relates to unestablished facts necessary to substantiate a claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for an eye disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision reopens both claims on appeal, no further discussion of the duties to notify and assist is needed. 

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Eye Disability

An April 2007 Board decision denied the Veteran service connection for glaucoma, based essentially on a finding that there was nothing showing a diagnosis of glaucoma or an eye injury during service.  That decision is final based on the evidence then of record.  38 U.S.C.A. § 7104.  At the time of that decision, evidence of record included service treatment records (STRs), service personnel records, lay statements from the Veteran, VA treatment records, hearing testimony, and Social Security Administration (SSA) records.  

Thereafter, by June 2008 correspondence, the Veteran indicated he wished to reopen a claim for residuals of an eye injury.  The AOJ interpreted this claim as distinct from the Veteran's previous claim involving glaucoma.  However, as noted above, a review of the record shows both the previously denied claim involving glaucoma and the present claim for residuals of an eye injury are predicated on the Veteran's reports of having cigarettes put out on his eyes after being assaulted by other service members during basic training.  In light of this, and the Veteran's express request to reopen the claim presently on appeal, the Board finds the issue on appeal is not a new claim based on distinct diagnoses, but rather whether new and material evidence has been received to reopen a claim of service connection for an eye disability (previously claimed as glaucoma).  See Velez, 23 Vet. App. at 204.  

Evidence received since the April 2007 Board decision includes a statement from the Veteran's mother which corroborates the Veteran's accounts of being assaulted by other service members, and having cigarettes put out on his eyes.  As this statement was not of record at the time of the prior denial and is neither cumulative nor redundant of evidence then of record, it is new.  As the credibility of the mother's statement is presumed, the Board finds that it also relates directly to the incurrence of an eye injury during service (a previously unestablished fact needed to substantiate a claim of service connection for an eye disability), and, in light of the low threshold for reopening endorsed by the Court in Shade, raises a reasonable possibility of substantiating the underlying claim.  Accordingly, the additional evidence received is both new and material, and the claim of service connection for an eye disability must be reopened.

PTSD

The April 2007 Board decision also denied a claim of service connection for PTSD because there was no diagnosis of PTSD and no evidence corroborating the Veteran's reported stressor in service involving the same instance of personal assault described above.  Evidence of record at the time of the April 2007 denial included STRs, service personnel records, lay statements from the Veteran, VA treatment records, hearing testimony, and SSA records.  

Evidence received since the April 2007 Board decision (that was not previously of record) includes updated VA treatment records, a private psychologist's opinion, and a statement from the Veteran's mother.  VA treatment records indicate the Veteran now meets the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV criteria for a diagnosis of PTSD.  In addition, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident, including statements from family members.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include substance abuse and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  The mother's statement is consistent with the Veteran's reports of personal assault by other service members (including the alleged cigarette burns), and adds that the Veteran's behavior noticeably changed afterwards, most notably manifesting through substance abuse.  The above evidence clearly relates to whether the Veteran has a diagnosis of PTSD and corroboration of the alleged stressor events during service (previously unestablished facts needed to substantiate a claim of service connection for PTSD).  Moreover, additional VA and private medical records received since the prior denial suggest the Veteran's PTSD is due to physical assault during service.  In light of the above and the low threshold for reopening under Shade, the Board finds the additional evidence received raises a reasonable possibility of substantiating the underlying claim.  Accordingly, it is both new and material, and the claim of service connection for PTSD must be reopened.

ORDER

The appeals seeking to reopen claims of service connection for an eye disability and PTSD are granted.


REMAND

First, the Board notes that the Veteran's STRs appear to be incomplete.  Although they include a service enlistment examination, there is no service separation examination, or any records of any clinical treatment.  Nothing of record suggests such records are unavailable.  As such records may contain pertinent information that is critical to the Veteran's claims, and are constructively of record, they must be secured.

With respect to the claim of service connection for PTSD, when the Board reopens a claim that the RO did not, the matter must be remanded for RO initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The Veteran has not waived RO initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying RO initial consideration of the claim.  Therefore, a remand for RO development and initial de novo consideration of the reopened claim is necessary.

Moreover, the Veteran has not been afforded VA examinations in conjunction with his claims.  The record includes evidence of diagnoses of glaucoma and PTSD and lay evidence that corroborates the Veteran's alleged stressor event (that includes an eye injury).  The Veteran alleges that his present eye disability is related to his eye injury in service, and medical opinions of record suggest his PTSD is related to the alleged physical assault in service.  In light of the above, the Board finds that the low threshold for determining when VA is obligated to arrange for examinations has been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain any outstanding STRs, to specifically include those related to his alleged physical assault during service and his service separation examination. 

2.  After the development above is completed make a formal determination regarding whether the Veteran's reported stressor event during service is corroborated by other evidence of record, to specifically include lay statements from people other than the Veteran or evidence of behavior changes following the reported personal assault.

3.  After completion of the foregoing, schedule the veteran for a VA psychiatric examination for the purpose of ascertaining whether PTSD found present is related to service.

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his eye disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be conducted.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a.  Please identify, by medical diagnosis, each eye disability entity found.

b.  For each eye disability diagnosed, please opined as to whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's alleged eye injury during service.  

All opinions must include a complete rationale.

5.  Then review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, t issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


